EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Grzesik on 3/18/2021.

The application has been amended as follows: 
1. (Currently Amended) A method performed by a wearable computing device of wirelessly communicatively coupling the wearable computing device to a host computing device, the method comprising:
such that each of the first advertisement packet and the second advertisement packet is capable of being responded to before the other of the first advertisement packet and the second advertisement packet, wherein the first personal area networkgeneral personal area network technology and the second personal area network interfaceimplements a low-power personal area network technology;
responsive to transmitting the first advertisement packet and the second advertisement packet, receiving a response to one of the first advertisement packet and the second advertisement packet;
based on the response, 
 


2.	(Previously Presented) The method of claim 1, further comprising the wearable computing device selecting one of the first coupling procedure or the second coupling procedure based on at least one of a device type of the host computing device or an operating system of the host computing device.

3.	(Currently Amended) The method of claim 1, further comprising the wearable computing device selecting one of the first coupling procedure or the second coupling procedure based on the first personal area network 

4.	(Currently Amended) The method of claim 1, further comprising the wearable computing device receiving the response via at least one of the first personal area network 

5.	(Original) The method of claim 3, further comprising the wearable computing device transmitting the first advertisement packet via a Bluetooth Low Energy network.

6.	(Original) The method of claim 5, further comprising the wearable computing device transmitting the second advertisement packet via a Bluetooth network.



8. (Currently Amended) The method of claim 7, further comprising the wearable computing device being configured to communicate contemporaneously with the host computing device via the second personal area network 

9.	(Original) The method of claim 1, wherein the wearable computing device receiving a response further comprises the wearable computing device receiving a connection attempt packet.

10.	(Currently Amended) The method of claim 1, further comprising:
the wearable computing device periodically and repeatedly transmitting the first advertisement packet via the first personal area network
the wearable computing device ceasing transmission of further advertisement packets upon receipt of the response.

11.	(Currently Amended) A wearable computing device couplable to a host computing device, the wearable computing device comprising:
a memory for storing computer-executable instructions;
at least one wireless communication interface for communicating with a first personal area network general personal area network technology implements a low-power personal area network technology; and
a processor operatively coupled to the memory and the wireless communication interface, the processor being configured to:
transmit a first advertisement packet via the first personal area network interface and a second advertisement packet via the second personal area network such that each of the first advertisement packet and the second advertisement packet is capable of being responded to before the other of the first advertisement packet and the second advertisement packet
receive a response to one of the first advertisement packet and the second advertisement packet;
based on the response, select one of a first coupling procedure and a second coupling procedure to perform; and
perform the selected coupling procedure with the host computing device.

12.	(Previously Presented) The wearable computing device of claim 11, wherein the wearable computing device is configured to select one of the first coupling procedure of the second coupling procedure based on at least one of a device type of the host computing device or an operating system of the host computing device.

13.	(Currently Amended) The wearable computing device of claim 11, wherein the wearable computing device is configured to select one of the first coupling procedure and the second coupling procedure based on the first personal area network 



15. (Currently Amended) The wearable computing device of claim 11, wherein the first personal area network 

16. (Currently Amended) The wearable computing device of claim 15, wherein the processor is further configured to couple to a controller device via the first personal area network 

17. (Currently Amended) The wearable computing device of claim 16, wherein the processor is further configured to communicate contemporaneously with the host computing device via the second personal area network 

18. (Original) The wearable computing device of claim 11, wherein the response comprises a connection attempt packet.

19.	 (Currently Amended) The wearable computing device of claim 11, wherein the wearable computing device is configured to periodically and repeatedly transmit the first advertisement packet via the first personal area network 

20.	(Currently Amended) A non-transitory computer-readable medium storing computer-executable instructions for wirelessly communicatively coupling a wearable computing device to a host computing device, the instructions when executed by a computer processor of the wearable computing device for causing the computer processor to:
transmit a first advertisement packet via a first personal area network such that each of the first advertisement packet and the second advertisement packet is capable of being responded to before the other of the first advertisement packet and the second advertisement packetgeneral personal area network technology and the second personal area network implements a low- power personal area network technology;
receive a response to one of the first advertisement packet and the second advertisement packet;
based on the response, select one of a first coupling procedure and a second coupling procedure to perform; and
perform the selected coupling procedure with the host computing device.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
3.	With regard to claims 1, 11, and 20, each of the instant claims recites “such that each of the first advertisement packet and the second advertisement packet is capable of being responded to before the other of the first advertisement packet and the second advertisement packet, wherein the first personal area network implements a general personal area network technology and the second personal area implements a low-power personal area network technology.”  In view of the instant specification, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444